Citation Nr: 1413642	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  04-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel







INTRODUCTION

The Veteran had active service from September 1978 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Seattle, Washington, Regional Office (RO) decisions in October 2002, denying the now recharacterized hepatitis claim, and April 2004, denying the epilepsy claim, 

A June 2008 Board decision denied the epilepsy service connection claim.  The Veteran appealed the determination to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted the parties' Joint Motion for Remand, setting aside and remanding the June 2008 Board epilepsy adjudication.  

During the pendency of the appeal, the Veteran has made numerous statements that he is unable to work because of the disability adjudicated herein and a January 2006 Social Security Administration determination indicates he has been deemed disabled, at least in part, due to the disability adjudicated below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim seeking entitlement to a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore the Board does not have jurisdiction over the matter and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.





FINDING OF FACT

Epilepsy had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for epilepsy have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Service treatment records document the Veteran's treatment for seizures; and May 1979, August 1979, and December 1979 service treatment records reflect his treatment related to excessive alcohol consumption.  

A January1980 service treatment record notes that the Veteran was struck in the head with a pipe, resulting in facial swelling and lacerations over his eyes, but no diagnosis was indicated.  

A January 1980 service treatment record reflects that the Veteran was transported by ambulance to the hospital because of "seizure like activity."  The medical professional documented reported excessive alcohol consumption and suggested that medication was necessary to manage a seizure disability.  However, the medical professional was unable to provide a definitive assessment that the Veteran experienced a seizure that necessitated his current hospitalization.  

An August 1995 VA treatment record details the Veteran's follow-up treatment related to epilepsy and an October 2003 VA treatment record notes such treatment following a head trauma.  The medical evidence of record generally indicates that the Veteran regularly required prescription medications to manage seizures. 

At a December 2006 VA neurological treatment, the Veteran reported the onset of seizures as occurring in service and stated that since that time he regularly experienced seizure symptomatology, including headaches, dizziness, blurred vision, poor mood, and loss of consciousness.  The Veteran conveyed an in-service history of "heavy alcohol intake."  Based on relevant medical findings and his account of symptomatology, the VA physician stated that the Veteran's seizure disorder had its onset in service and, although medical professionals had attributed this to alcohol consumption, the evidence reflected that at least some seizures were not "consistent with alcohol withdrawal seizures."  

The October 2007 VA examiner detailed the Veteran's account of the in-service onset of seizures and regular symptomatology since that time, including headaches and dizziness that was identical to that experienced in service.  The examiner detailed the Veteran's extensive seizure and alcohol dependence related medical history, in- and post-service; all current examination findings; and diagnosed epilepsy.  

The examiner stated there was a "suggestion" that the seizure disability had its onset in service.  Because service and post-service seizure related manifestations/symptoms were consistent in nature, there was no objective medical evidence of seizure related treatment prior to approximately 2002 and medical records failed to make it "entirely clear that [alcohol withdrawal] did not trigger some of [the Veteran's] seizures," the examiner stated an etiological opinion could not be provided without resorting to speculation.  

	Analysis

The Veteran provides a competent and credible account of seizure symptomatology, including in-service onset and unchanging manifestations since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's account of these matters has been generally consistent, including solely for the purpose of seeking and obtaining medical care.  He has also been candid about his alcohol consumption, knowing the possible negative impact such might have on his claim.  Service department records also tend to corroborate the Veteran's account as to in-service symptoms and treatment.  These factors together render the Veteran's statements competent, credible, and highly probative.  

The December 2006 VA physician specifically acknowledged some of the documented seizures were not consistent with alcohol withdrawal related seizures and stated the Veteran's diagnosed disability had its onset in service.  The physician's assessment is of significant probative value, being based on the Veteran's competent and credible account of symptomatology and in-service onset; relevant medical evidence, including current examination findings; and the physician's expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The October 2007 VA examination reflects that a definitive the etiological opinion would require speculation; this is insufficient for an informed decision.  The examiner reports that there is no evidence of post-service seizure related treatment until approximately 2002, which is incorrect; the claim file contains multiple records dated prior to this time, including an August 1995 VA treatment record and a private March 2001 CT scan.  Nevertheless, the October 2007 VA examiner does state that there is at least a "suggestion" that diagnosed epilepsy had its onset in service and that seizure related symptoms have persisted since separation.  This VA examination report, provides at least some probative evidence in favor of the claim and, does not provide any evidence against the claim..  

The competent and credible evidence indicate the Veteran has a current diagnosis of epilepsy.  The Veteran experienced seizures in service and he provides a competent and credible account of regularly experiencing seizure related symptomatology after separation.  The medical evidence of record also places the onset of diagnosed epilepsy in service.  Resolving all reasonable doubt in his favor, epilepsy had its onset in service and is not related excessive alcohol consumption.  

Service connection for epilepsy is warranted.  


ORDER

Service connection for epilepsy is granted.  


REMAND

The RO denied the Veteran's service connection claim for hepatitis in the October 2002 decision and the Veteran filed a timely notice of disagreement in December 2002.  Contrary to March 2003 RO correspondence, the December 2002 statement, while phrased as a request for reconsideration is, in fact, a notice of disagreement.  A Statement of the Cases (SOC) as to this issue has not been issued as required by law.  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his service connection claim for hepatitis, including notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


